Filed pursuant to Rule 424(b)(3) Registration Statement No.333-198073 PROSPECTUS 3,500,000 Shares of Common Stock With a Non-Transferable Investor Right to Receive Additional Shares SECOND SIGHT MEDICAL PRODUCTS We are offering 3,500,000 shares of our common stock, no par value, coupled with a non-transferable contractual right for the registered holder of these offered shares to obtain up to one additional share of common stock for each share purchased, at no additional expense, on the second anniversary of the closing date of this offering, as more fully described under “Description of Capital Stock” in this prospectus.
